Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 28 August 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
Washington Augst. 28th. 1804

I last evening received your very kind letter of the 19th and was much grieved to hear of the indisposition of your Mother I trust however it is nothing more than a slight attack of the complaint which has so many years tormented her and hope in your next to hear of her recovery pray write me soon as I shall be very anxious untill I learn how she is—
Poor Shaw I am sorry his complaint has taken such a turn as I think the one he now labours under, infinitely more to be dreaded than the fever which he escaped—
It is singular that our letters should so frequently be detained I cannot possibly account for it I have been regular in writing once a week and sometimes oftener I believe you have never once broken through your rule unless to lengthen the time between your letters I can easily conceive your anxiety from what I suffer’d myself the Children I thank God are pretty well John has three more double teeth nearly through which renders him a little fractious he eats like a little wolf and begins to gain flesh the poor little thing is a sight with the Prickly heat it is thought very healthy—
I understand Mrs. Whitcomb expects to be confined shortly tell her when you see her I am very angry with her for not writing Patty wrote this news to Eliza I had no suspicion of it before is Mrs. Quincy confined yet Mrs. Hellen looks lovely she is in this situation one of the prettiest Women I ever saw we expect the little stranger very shortly I do not think she can possibly go till October—
We were out riding a few evenings since Mr. & Mrs. H. myself, and the Children when we were overtaken by the most tremendous thunder gust I ever witnessed the lightning struck a house very near us killed a Boy threw down six men who were standing in the street and shatter’d the house very much I was extremely alarmed but we reached home in perfect safety—
I see by the papers that the d Louisiana business has turn’d out exactly as expected the part of the Marines who were sent there are very much dissatisfied and very troublesome and all who went to make fortunes are most woefully disappointed as they find it more necessary to take one than possible to make one
General D and family are gone home they find eight thousand dollars a year too little and Mrs D. and daughter do not return to save the expense of houserent—
Mrs. Law has given up her child and is entirely separatd from her husband and is to be divorced as soon as possible he takes the Child to England and has given her all the fortune left her by General Washington which amounted to Sixty thousand dollars and allows her 15 fifteen hundred from his own estate in this Country for which he has bound himself in such a way it is said it will be his ruin—
Adieu my best beloved remember me affectionately to your friends and be assured of the sincere and ardent affection of your wife
L. C. Adams
P.S. Give the enclosed paper to Mrs. Whitcomb as soon as you can

